2:19-mj-07244-EIL # 1   Page 1 of 13                                              E-FILED
                                                Thursday, 12 December, 2019 04:51:30 PM
                                                             Clerk, U.S. District Court, ILCD




                               s/Elly Peirson




                                   s/Eric I Long
2:19-mj-07244-EIL # 1   Page 2 of 13
2:19-mj-07244-EIL # 1   Page 3 of 13
2:19-mj-07244-EIL # 1   Page 4 of 13
2:19-mj-07244-EIL # 1   Page 5 of 13
2:19-mj-07244-EIL # 1   Page 6 of 13
2:19-mj-07244-EIL # 1   Page 7 of 13
2:19-mj-07244-EIL # 1   Page 8 of 13
2:19-mj-07244-EIL # 1   Page 9 of 13
          2:19-mj-07244-EIL # 1   Page 10 of 13




                                    s/Kaitlin Fisher




s/Eric I Long
2:19-mj-07244-EIL # 1   Page 11 of 13
2:19-mj-07244-EIL # 1   Page 12 of 13
2:19-mj-07244-EIL # 1   Page 13 of 13
